Citation Nr: 1130490	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-01 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for prostate cancer as secondary to herbicide exposure.

2.  Entitlement to service connection for sterility to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the above-referenced Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking to establish service connection for prostate cancer and sterility on a presumptive basis due to alleged exposure to herbicides during service.  In this case, the Board has determined that additional development is required for the reasons discussed below.

Service connection can be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. §§ 1110, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that, while sterility is not among the diseases which have been associated with exposure to herbicides, prostate cancer is.  38 C.F.R. §3.309(e).  Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), however, the United States Court of Appeals for the Federal Circuit (Circuit Court) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  Here, although the Veteran's service personnel records and DD Form 214 confirm that he served in a foreign country during the Vietnam era, they indicate that this foreign service was in Japan and not in Vietnam.  

Indeed, the Veteran contends that he was exposed to herbicides while stationed at Eglin Air Force Base (AFB) between January 1963 and January 1965.  He asserts that his duties included training with various chemicals before they were sent to Vietnam as well as maintaining and cleaning aircraft that test sprayed Agent Orange.  He also asserts that he received a direct spill while performing these duties.  Thus, in the absence of evidence that the Veteran served in Vietnam, the automatic presumption of service connection afforded for certain specific diseases associated with exposure to herbicides, specifically Agent Orange, is not for application in this case.

Nevertheless, pertinent provisions of the VA Adjudication Manual set forth specific procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o).  Under these provisions a detailed statement of the Veteran's claimed herbicide exposure must be sent to the Compensation and Pension (C&P) Service via e-mail and a review requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification of herbicide exposure from non-tactical, commercial use on any location identified by the Veteran.  See BVA Fast Letter 09-20 (May 6, 2009).
Here, an e-mail response from the C&P Service indicates that testing for herbicide spraying techniques was conducted at Eglin AFB during November and December of 1952 and again from June 11th to September 12th of 1968.  In addition, a 2 square mile area of Eglin was used to test various herbicides from 1962 to 1970.  Herbicide testing during those years included Agent Orange from 1962-1968, Agent Purple from 1962 to 1968, Agent White from 1967 to 1970, and Agent Blue from 1968 to 1970.  According to the Veteran's military records, he served at Eglin after the 1952 testing period and before the 1968 testing period and so would only have had the potential for exposure from the 2 square mile remote test site.  It was noted that this was not a situation like Vietnam where wide-spread airborne spraying occurred because Eglin is 724 square miles in size and most testing was confined to a 2 square mile area.  Therefore, Agent Orange exposure could not be presumed based on the Veteran's assignment to the base during the 1963-65 period and some evidence of actual exposure is required.  It was also noted that hundreds of aircraft requiring maintenance moved through Eglin and that very few of them would have been used to test spray herbicides.  Therefore, evidence that the Veteran worked on testing as part of the maintenance squadron was also needed.  

Although the RO submitted a request to the C&P Service in an attempt to verify the Veteran's claimed inservice herbicide exposure, it failed to request verification of his exposure from the JSRRC.  In that regard, the Board acknowledges that the RO sent the Veteran a letter in December 2008 requesting that he provide a two-month time frame in which he was allegedly exposed to herbicide agents during active duty service, but he did not respond to VA's request for more specific information.  Nevertheless, when the Veteran fails to provide sufficient information to permit a search by the JSRRC, the RO is required to refer the case to the JSRRC coordinator to make a formal finding that sufficient information to verify herbicide exposure does not exist before deciding the claim based on the evidence of record.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(o).

The Court has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 (1999) (holding that the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1MR).  Accordingly, the RO must again send a letter to the Veteran identifying and requesting that he provide the specific information needed in order to permit a search by the JSRRC to verify his inservice exposure to herbicide agents, including the approximate dates, location, and nature of the alleged exposure.  Should the Veteran fail to provide the requested information, the RO must then refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist before deciding the claim based on the evidence of record.

In attempting to obtain the evidence needed to submit a request to the JSRRC for verification of the alleged exposure, the RO should inform the Veteran that his cooperation is essential to this task.  The United States Court of Appeals for Veterans Claims (Court) has noted that, in cases such as this one, "[t]he factual data required, i.e., names, dates and places, are straightforward facts and do not place an impossible and onerous task on [the veteran].  The duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should again contact the Veteran and ask him to provide a detailed statement of his claimed herbicide exposure while stationed at Eglin AFB during his active duty service.  This statement must include supporting details of the exposure, including the approximate dates, location, and nature of the alleged exposure.  The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the inservice herbicide exposure that he claims to have been exposed to and that he must be as specific as possible (particularly as to the dates of the alleged exposure) because without such details an adequate search for corroborating information cannot be conducted.  He must also be advised to submit any information that he can regarding the herbicide exposure that he claims to have experienced in service.  He must further be advised that failure to respond may result in adverse action of his appeal.

2.  Thereafter, the AMC/RO must comply with the evidentiary development provided in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 10(o).  If the Veteran provides sufficient information, the RO must send a request to the JSRRC for verification as to whether he was exposed to herbicide agents as alleged at Eglin AFB.  If the Veteran does not provide sufficient information to permit a search by the JSRRC, the AMC/RO must refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist before deciding the claim based on the evidence of record.  All documentation sent and received by the AMC/RO must be associated with the claims file.

3.  Then, after completing the requested action, and any additional notification and/or development deemed warranted, readjudicate both claims by evaluating all evidence obtained after the last statement or supplemental statement of the case (SSOC) was issued.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


